Citation Nr: 1629982	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-30 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from August 1986 to May 1988. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from an October 2012 rating action by the Regional Office (RO) in St. Paul, Minnesota, which denied a claim for service connection for "an acquired psychiatric disorder, to include, but not limited to depression and anxiety."

To avoid any prejudice to the Veteran, the Board has recharacterized the issue broadly, as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In May 2015, the Veteran was afforded a video conference hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014 & Supp. 2015).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for service-connected traumatic brain injury, and entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU), have been raised by the record in a March 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include PTSD, due to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Sup. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to his service.  In oral and written testimony, he has reported experiencing a number of stressors during his service, to include a death of a soldier who got caught between two tanks during a training exercise, bomb threats made on his base in Germany, and duty on the border with East Germany that was stressful.  See e.g., Veteran's March 2013 stressor statement; transcript of Veteran's hearing, held in May 2015.  

The Board initially notes that service connection is currently in effect for disabilities that include a traumatic brain injury.

Although additional medical evidence has been associated with the claims file since the most recent supplemental statement of the case, dated in February 2015, a waiver of RO review has been received in July 2016.  38 C.F.R. § 20.1304  (2015).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 - 52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  In this case, as discussed infra, the Veteran is not shown to have service involving a fear of hostile military or terrorist activity.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093 - 45,094 (Aug. 4, 2014).  In this case, the new provision is not for application, as the claim was adjudicated by the RO in October 2012.

Where the claimed stressor does not involve participation in combat and did not take place in a war zone, as in this case, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran 's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The Veteran's personnel files show that his military occupation specialty was tracked vehicle repairman.  He spent 11 months in Germany.  

In July 2013, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify any claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  

The RO noted that March and June of 2013, it had requested additional details of the claimed stressors from the Veteran, but that no response had been received.  The Board further notes that this memorandum notes service in Vietnam between 1967 and 1968, and that this appears to be an editing error by the RO, as the Veteran is not shown to have served during this time period.  

The Veteran's service treatment records do not show any relevant treatment, complaints, or diagnoses; a separation examination report is not of record.  The Veteran himself has never indicated treatment for this problem during service.

As for the post-service medical evidence, it includes VA progress notes, which show that as of 2011, the Veteran was diagnosed with disorders that include an anxiety disorder, and a major depressive disorder/depression NOS (not otherwise specified).  This evidence contains a few notations of "possible PTSD," and "features of PTSD."  

A VA PTSD disability benefits questionnaire (DBQ), dated in May 2013, shows that the examiner, a psychologist (Dr. Y), stated that the Veteran's claims file had been reviewed.  The Veteran reported that, "the whole border thing bothered me."  He had difficulty thinking of a specific stressor, but ultimately stated that "there was a guy who was run over by an APC (armored personnel carrier) at the training grounds in Germany," and that he was 50 feet away.  He said that he helped provide first aid for the injured soldier, who he did not know.  The examiner noted that the Veteran's report was somewhat different from his stressor statement, in which he reported witnessing seeing a soldier who had been pinned between two tanks.  The report shows that the examiner concluded that it is less likely as not that the Veteran has PTSD that conforms to DSM-IV criteria.  The report notes the following: the Veteran had trouble identifying a stressor.  For a significant period of time he identified one stressor that was different from what he had previously claimed in his stressor statement.  He was quick to claim problems, but often could not provide credible descriptions of the symptoms.  He claimed to have daily intrusive memories, but not of any specific event.  He claimed to have recurrent nightmares several times a week, but was not clear about the content of the dreams.  Thus, it was questionable that the dreams were related to his reported stressor.  He claimed to have near-dissociative flashbacks a few times a week, lasting 10 to 15 minutes at a time, in which he thought that he was in Germany, and to have near-daily triggered memories causing intense emotional distress.  He identified helicopters as a trigger, but could not explain how it related to his claimed stressor.  Additionally, he was not clear about what memories were being triggered, saying, "All of it."  He was very general in his claims and despite claiming rather severe levels of distress, he was observed to be quite calm throughout the interview.  

These observations, combined with his MMPI-2 (Minnesota Multiphasic Personality Inventory) profile that was invalid due to over-reporting of items rendered his self-report non-credible.  As such, an opinion could not be offered without resorting to mere speculation.  There was no Axis I diagnosis.  

The RO subsequently noted that the Veteran had provided additional details of his claimed stressors, and that additional medical evidence had been received since the May 2013 VA PTSD DBQ, and requested another opinion.  

A VA PTSD DBQ, dated in September 2014, shows that a psychologist (Dr. K), stated that the Veteran reported that his service in Germany was "very tense," and that he had served near the Fulda Gap, which would have been a key strategic point in any fighting with the Soviet Union.  He also reported seeing a man who was run over by a tracked vehicle, and providing medical care until the man could be evacuated.  The examiner noted that the Veteran's validity indices for his MMPI-2-RD test suggested that the Veteran's self-report was significantly over-inclusive of distress, specifically, he endorsed a far above-average number of rarely-endorsed items.  His profile was found to be consistent with exaggeration of distress to such a degree as to render the remainder of the testing invalid and impossible to interpret.  The examiner stated that the Veteran's self-report was considered to be unreliable and non-credible in the context of the current evaluation.  The examiner concluded that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  There was no Axis I diagnosis; the examiner explained that he was unable to provide a diagnosis due to unreliable self-report.  

The May 2013 and September 2014 VA DBQs show that the examiners determined that the Veteran's self-reports were not credible.  See also May 2012 VA neuropsychological evaluation (noting "inconsistent and indiscriminate responding" to testing).  The Board therefore finds that the Veteran is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

To the extent that the claim includes a claim for PTSD, the Board finds that this condition is not shown.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  Notwithstanding the notations in VA progress notes of "possible PTSD," or features of PTSD," which are equivocal by their terms, there is no competent evidence to show that the Veteran has been diagnosed with PTSD.  The May 2013 and September 2014 VA examiners both specifically concluded that a PTSD diagnosis could not be provided, because the Veteran's self-reports were non-credible.  These opinions are considered highly probative, as the examiners summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinions are accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (holding that in order to rely upon an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has PTSD due to his service, and that the claim must be denied.  Gilpin.  Simply stated, the best evidence provides evidence against this claim.  

To the extent that he has presented a claim for an acquired psychiatric disorder other than PTSD, the Veteran is not shown to have received any relevant treatment during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R.  § 3.303(a), (b).  The Veteran has been diagnosed with disorders involving anxiety and depression, however, the earliest medical evidence to show the existence of an acquired psychiatric disorder is dated in 2011, many years following separation from service.  There is no competent opinion of record in support of the claim.  In this regard, two VA examiners concluded that they could not provide either a diagnosis or an etiological opinion because the Veteran's self-reports were unreliable.  The duty to assist a claimant is not a one-way street, and the claim must accordingly be decided based upon the evidence of record.  Olsen v. Principi, 3 Vet. App. 480 (1992) (the duty to assist a claimant is not a one-way street, and the claim must accordingly be decided based upon the evidence of record); Wood v. Derwinski, 1 Vet. App. 406 (1991); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  These opinions are considered highly probative on the issue of whether or not there is a basis to provide an etiological opinion, as the examiners summarized the Veteran's relevant service treatment records and post-service medical history, and as the opinions are accompanied by sufficient explanations and findings.  Prejean; Neives-Rodriguez; Jones.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case (the cause of the Veteran's problem, not the problem itself) they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for an acquired psychiatric disorder, to include PTSD, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  Two VA examiners have concluded that a diagnosis and an etiological opinion cannot be provided due to unreliable self-reports.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, he has been determined to not have PTSD, and two VA examiners have concluded that an etiological opinion cannot be provided due to unreliable self-reporting.  To the extent that the September 2014 VA examiner indicated that the criteria for PTSD had not been met under DSM-5 (as opposed to DSM-IV), given the lack of a verified stressor, and the examiner's ultimate conclusion that he was unable to provide an etiological opinion due to unreliable self-reporting, this can be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  Id.

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


